381 F.2d 13
John Anthony ESPOSITO, Appellant,v.John H. KLINGER et al., Appellees.
No. 21491.
United States Court of Appeals Ninth Circuit.
July 17, 1967.

John A. Esposito, in pro. per., Donald S. Emmer, Los Angeles, Cal., for appellant (argued).
Thomas Lynch, Atty. Gen., Stanton J. Price, Asst. Atty. Gen., Los Angeles, Cal., for appellees.
Before CHAMBERS, HAMLEY and HAMLIN, Circuit Judges.
PER CURIAM.


1
The final order of the district court of July 25, 1966, is affirmed insofar as it dismisses the complaint and the action as to the State of California.  Also, this court agrees that Esposito was not entitled to a summary judgment.


2
However, this court is of the opinion that it is possible that the appellant (plaintiff) might be able to state a cause of action against the individual defendants if permitted to amend.  Therefore, the district court should vacate its final order of July 25, 1966, insofar as necessary to permit Esposito to file an amended complaint.